Citation Nr: 1001579	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an ulcer, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1967 to November 
1968, and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for an ulcer 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 decision, the Board denied service 
connection for GERD, to include as secondary to PTSD.

2.  The evidence received since the Board's February 2007 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for GERD.


CONCLUSIONS OF LAW

1.  The February 2007 decision that denied service connection 
for GERD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for GERD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 
2009).  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

A letter dated in October 2007 discussed the evidence 
necessary to support the Veteran's claim.  Specifically, he 
was advised of the reasons for the previous denial of service 
connection for GERD, the meaning of new and material 
evidence, and the evidence necessary to reopen the claim.  
The evidence of record was discussed and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  This letter also discussed the manner in which VA 
determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.  

Analysis

		New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for GERD in a February 
2007 rating decision.  At that time, the Board noted that 
although the Veteran had been seen for complaints of nausea 
and headaches in June 1967, August 1967, April 1968, June 
1968, and August 1968, he was not diagnosed with GERD while 
on active duty.  The Board observed that the condition was 
actually diagnosed years after separation from active duty.  
The Board further concluded that there was no competent 
evidence relating GERD to the Veteran's active service.

Regarding the Veteran's claim of entitlement to service 
connection on a secondary basis, the Board noted that the 
issue was addressed by a medical examination in July 2004.  
The examiner concluded that, based on examination and a 
review of the current medical documentation and current 
medical literature, PTSD did not cause host of medical 
problems and was certainly not a cause of reflux disease.  He 
acknowledged that the Veteran had exacerbations of reflux at 
times of anxiety, but concluded that there was no permanent 
aggravation.  He stated that the Veteran would still most 
likely have reflux disease even in the absence of PTSD.

The evidence added to the record since the Board's February 
2007 decision includes a statement by the Veteran's wife that 
the Veteran had suffered from acid reflux since she met him 
in February 1969, and that he was especially affected by what 
he ate.  She noted that the condition had continued, and 
opined that it was the result of his military service.  

The Veteran also submitted records from St. Elizabeth 
Regional Medical Center, showing that an ulcer was diagnosed 
in July 1970.

VA treatment records for the period from May 2003 to August 
2007 indicate GERD on the list of active problems.  

A VA examination in March 2008 did not address the etiology 
of the Veteran's GERD.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for GERD has not been submitted.  The Board's 
February 2007 denial was based on a finding that there was no 
nexus to service, a and that the Veteran's PTSD did not cause 
or aggravate his GERD.  The evidence added to the record 
since the February 2007 decision does not demonstrate that 
GERD is related to service or the Veteran's service-connected 
PTSD.  While the Veteran's wife is certainly competent to 
make statements concerning observable symptoms, she is not 
qualified to render a diagnosis of GERD or to provide an 
opinion regarding its etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  As 
such, her statement does not provide a basis for reopening of 
the claim.  

The records from St. Elizabeth Regional Medical Center are 
not material, as they do not show any diagnosis of or 
treatment for GERD.  Likewise, the current VA treatment 
records showing a diagnosis of GERD do not provide a basis 
for reopening of the claim, as they do not pertain either to 
service incurrence or any relationship between GERD and PTSD; 
accordingly they are not material to the issue at hand.  

In summary, none of the evidence added to the file since the 
Board's February 2007 decision is new and material for the 
purpose of reopening the claims of entitlement to service 
connection for GERD.  Accordingly, the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for GERD is denied.


REMAND

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran seeks service connection for an ulcer, on both a 
direct and secondary basis.  A March 2008 VA examination 
addressed the etiology of the claimed ulcer condition, and 
the examiner concluded that the ulcer was not the result of, 
caused by, or aggravated by the Veteran's PTSD.  However, 
while the rationale extensively discussed what original cause 
of the Veteran's ulcer, it did not include a discussion of 
the basis for his finding that the Veteran's PTSD had not 
been aggravated by his service-connected PTSD.  In 
correspondence dated in May 2008, the Veteran's 
representative pointed out that the VA examiner had not 
addressed the question of aggravation.  In this regard, the 
Board observes that once the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  An additional opinion should be 
sought.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the Veteran's ulcer 
condition.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed. 

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
ulcer condition is related to any disease 
or injury in service, or to his service-
connected PTSD.  The examiner should 
specifically address the question of 
whether ulcer condition has been 
aggravated by the Veteran's PTSD.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Then readjudicate the Veteran's 
claim, to include consideration of the 
provisions of 38 C.F.R. § 3.310(a) and 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits.  
The Veteran should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


